Case 1:20-cv-01141-CRC Document 41-1 Filed 03/04/21 Page 1 of 26




                   Exhibit A
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 1Page
                                                               of 252PageID
                                                                      of 26 #: 1519
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 2Page
                                                               of 253PageID
                                                                      of 26 #: 1520
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 3Page
                                                               of 254PageID
                                                                      of 26 #: 1521
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 4Page
                                                               of 255PageID
                                                                      of 26 #: 1522
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 5Page
                                                               of 256PageID
                                                                      of 26 #: 1523
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 6Page
                                                               of 257PageID
                                                                      of 26 #: 1524
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 7Page
                                                               of 258PageID
                                                                      of 26 #: 1525
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 8Page
                                                               of 259PageID
                                                                      of 26 #: 1526
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                               Document
                                     44 41-1
                                        Filed 03/04/21
                                               Filed 03/04/21
                                                         Page 9Page
                                                                of 2510
                                                                      PageID
                                                                        of 26 #: 1527
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 10
                                                              Page
                                                                of 25
                                                                    11PageID
                                                                       of 26 #: 1528
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 11
                                                              Page
                                                                of 25
                                                                    12PageID
                                                                       of 26 #: 1529
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 12
                                                              Page
                                                                of 25
                                                                    13PageID
                                                                       of 26 #: 1530
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 13
                                                              Page
                                                                of 25
                                                                    14PageID
                                                                       of 26 #: 1531
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 14
                                                              Page
                                                                of 25
                                                                    15PageID
                                                                       of 26 #: 1532
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 15
                                                              Page
                                                                of 25
                                                                    16PageID
                                                                       of 26 #: 1533
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 16
                                                              Page
                                                                of 25
                                                                    17PageID
                                                                       of 26 #: 1534
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 17
                                                              Page
                                                                of 25
                                                                    18PageID
                                                                       of 26 #: 1535
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 18
                                                              Page
                                                                of 25
                                                                    19PageID
                                                                       of 26 #: 1536
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 19
                                                              Page
                                                                of 25
                                                                    20PageID
                                                                       of 26 #: 1537
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 20
                                                              Page
                                                                of 25
                                                                    21PageID
                                                                       of 26 #: 1538
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 21
                                                              Page
                                                                of 25
                                                                    22PageID
                                                                       of 26 #: 1539
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 22
                                                              Page
                                                                of 25
                                                                    23PageID
                                                                       of 26 #: 1540
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 23
                                                              Page
                                                                of 25
                                                                    24PageID
                                                                       of 26 #: 1541
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 24
                                                              Page
                                                                of 25
                                                                    25PageID
                                                                       of 26 #: 1542
Case 1:20-cv-00191-JJM-LDA
        Case 1:20-cv-01141-CRC
                            Document
                                Document
                                     44 Filed
                                         41-1 03/04/21
                                               Filed 03/04/21
                                                        Page 25
                                                              Page
                                                                of 25
                                                                    26PageID
                                                                       of 26 #: 1543
